Turnpike Fees — Payment — State Agency State agencies, boards and commissions, such as those authorized under 47 O.S. 156 [47-156] — 47 O.S. 158 [47-158] (1968), to own and operate motor vehicles, may lawfully pay turnpike fees incurred by their employees for travel on turnpikes in vehicles owned by such agency, board or commissions.  The Attorney General has had under consideration your letter of April 11, 1969, wherein you state: "In the course of audit of the books, records and accounts of the Eastern State Hospital, Vinita, Oklahoma, currently being conducted, we have had occasion to examine a claim filed against funds of the Eastern State Hospital by the Oklahoma Turnpike Authority for payment of turnpike fees incurred by employees of said Eastern State Hospital for travel upon turnpikes while using motor vehicles owned by said hospital, and we request your official opinion as to whether such claim is a valid claim against funds of said Eastern State Hospital.  "The State Travel Act, 74 O.S. 500.1 [74-500.1] (1961) et seq., does not appear to authorize reimbursement for turnpike fees, whether to an individual or to a State Agency, Board, Commission or institution." And in connection with such facts you, in effect, inquire: May State Agencies, Boards and Commissions, such as those authorized under 47 O.S.Supp. 1968, Sections 156-158[47-156-158], to own and operate motor vehicles, lawfully pay turnpike fees incurred by their employees for travel on turnpikes in vehicles owned by such agency, board or commission? You also quote from our Opinion No. 68-287, as follows: "A thorough study of 74 O.S. 500.1 [74-500.1] (1961), et seq., as amended, fails to reveal any authority for reimbursement of turnpike fees." The State Travel Act, 74 O.S. 500.1 [74-500.1] (1961), et seq., has for its purpose the reimbursement of officials and employees, traveling on official business for the State, for their funds expended on such travel as stated in Section 500.1 thereof. The payment of claims of the Oklahoma Turnpike Authority for turnpike fees on vehicles owned by state agencies, departments, boards and commissions would not come within the purview of 74 O.S. 1961 Sections 500.1[74-500.1] [74-500.1] et seq., as reimbursement for traveling expenses by officials and employees of the State, but would constitute part of the expense of operating the vehicles belonging to such agency, department, board or commission.  It is, therefore, the opinion of the Attorney General that state agencies, boards and commissions, such as those authorized under 47 O.S.Supp. 1968 Sections 156-158[47-156-158], to own and operate motor vehicles, may lawfully pay turnpike fees incurred by their employees for travel on turnpikes in vehicles owned by such agency, board or commission.  (W. J. Monroe) (Ed. Note: This problem was solved by statutory changes)